DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.
Status of Claims
Applicant has amended claims 17 and 25.  No claims have been added or canceled.  Claims 1-3, 5, 7, 8, 11-16. 18, 19, 26, 28 and 29 were canceled prior to previous office action. Thus, claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 06 January 2022 with respect to
objection to claim 17,
double patenting rejection;
rejection to claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 under U.S.C. § 101, 
rejections of claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 under 35 U.S.C. § 103 as being unpatentable over Jacques de Kadt et al (US Pub. No. 20180096163 A1) in view of Asati et al (US Pub. No. 20180293363 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to overcome objection to claim 17 and, in turn, withdraws objection.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
Applicant argues subject matter eligibility alleging that the claims “directed to an apparatus for managing transaction data which is a judicial exception of organizing human activity” [remarks page 13].  Examiner respectfully disagrees in as much as the claims indicate steps of manipulating data recited at a high level of generality such that there is no indication of improvement to technology.
Applicant argues subject matter eligibility alleging that the “specific combination of steps do not merely provide for a solution or outcome, but particularly detail a way to automatically validate a block of transactions to be added to an operating blockchain, and through such automated, protocol-based steps, improve the function of the compute devices operating the blockchain” [remarks page 15]. Applicant cites McRO, Inc. dba Plant Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) (McRO) vis-à-vis. claims 17 and 25.  Examiner respectfully disagrees.
US Patent No. 6,611,278, owned by McRO, describes and claims a method for automatically generating animations, with a three-dimensional appearance, depicting lip movements and facial expressions.  In the courts decision on McRO, the court noted that the claims were "focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type," and the Court found the claims to be patent-eligible [remarks page 14]. Examiner respectfully disagrees with the McRO analogy with the instant claims and maintains that the claimed solution is not necessarily rooted in computer technology, wherein the claims merely use technology- i.e. block chains – to perform the abstract idea of organizing human activity.  The Applicant’s claims merely produce an output of a “validated block of transactions” – i.e. a data set - which does not affect an improvement to technology.
Rejections have been clarified herein in view of the claim amendments and January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Jacques de Kadt and Asati do not teach:
creating a first verified electronic record for said individual transaction based upon receipt of said first confirmation and said second confirmation ...
creating a second verified electronic record of said creation or existence of each said at least one asset based upon receipt of said verifiable confirmation ...
validating each individual transaction that has a confirmed verification …
grouping each of said individual transaction that has the confirmed verification ...
transmitting a second electronic data signal to add said validated block of transactions to said electronic blockchain . . . . (Emphasis added).
[remarks page 18].  Examiner respectfully disagrees.
Examiner cites Asati [0030]:
[0030] Reference is now made to FIG. 3. FIG. 3 shows an example of a blockchain 300 with transactions added to it over time after a particular software program is downloaded, and then subsequently installed on each of M devices. Reference is also made to FIGS. 1 and 2 for this description. Several transactions can occur at the same time, and then be validated as a “block,” meaning a group of transactions is validated at the same time. Each transaction 310(1)-310(M) includes the previous transaction-ID (creating the chain effect), the current transaction-ID, software UDI and User ID. A transaction may be created at operation 154 in FIG. 1A, and then another transaction is created when a user downloads the software. A transaction may further include organization-ID, production-usage flag, and copies allowed.
Examiner notes that to one having ordinary skill in the art of blockchains, a block is added to the blockchain when a confirmation is agreed upon by all parties involved in the transaction.  Accordingly, Asati teaches “creating a first verified electronic record for said individual transaction based upon receipt of said first confirmation and said second confirmation
Applicant argues that Asati solely describes a single party “communication” to validate software information [remarks page 20], and that Asati does not provide for a multi-party “confirmation” and validation of an asset transfer, where the parties are related to the transfer [remarks page 21].  Although Examiner does not necessarily agree with Applicant’s contention, Examiner notes that Jacques de Kadt teaches distributed consensus [0014] and [0038] which is analogous to Applicant’s first and second verified electronic records.
Accordingly, Examiner maintains the § 103 rejections.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 17 and 25, the clauses such as “to confirm each individual transaction has been verified” are merely statements of intended use which do not affect the method step of “reviewing each individual transaction”.  Similar phrasing will be interpreted accordingly.
Regarding claims 17 and 25, the clause “d) rejecting by said compute device said individual transaction if said first confirmation and said second confirmation are not received” is an optional limitation and, as such, is not further limiting “c) creating a first verified electronic record for said individual transaction based upon receipt of said first confirmation and said second confirmation”.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and 
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 17 is objected to because in the limitation, inter alia:
a) obtaining by said compute device a first confirmation from a first party to transfer the asset as part of said individual transaction and that said first party agrees with at least one term of said individual transaction, said first party from the plurality of transferring parties;
b) obtaining by said compute device a second confirmation from a second party to receive the asset as part of said individual transaction and that said second party has verified said first party's respective agreement with the at least one term of said individual transaction;
it is unclear which “compute device” of the “at least one compute device” “said compute device” (emphasis added) refers to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 17 is directed to an apparatus, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 17 are directed to an apparatus for managing transaction data which is a judicial exception of organizing human activity. 
Claim 17 recites, in part, a system for performing the steps of:
i. receiving a first “piece of data” containing said at least one transaction to be added to said “database”;  
ii. parsing said “piece of data” into a plurality of individual transactions; 
iii. for each individual transaction from the plurality of individual transactions, verifying integrity of said individual transaction comprising the steps of:  
1. if said individual transaction is for transfer of an asset, then,
a) obtaining a first confirmation from a first party to transfer the asset as part of said individual transaction and that said first party agrees with at least one term of said individual transaction, said first party from the plurality of transferring parties;
b) obtaining a second confirmation from a second party to receive the asset as part of said individual transaction and that said second party has verified said first party's respective agreement with the at least one term of said individual transaction; 
c) creating a first verified electronic record for said individual transaction based upon receipt of said first confirmation and said second confirmation; 
d) rejecting said individual transaction if said first confirmation and said second confirmation are not received; and  
 2. if said individual transaction is for creation of or confirmation of existence of at least part of at least one asset, then, 
a) obtaining a verifiable confirmation from at least one party confirming creation or existence of said at least one asset;  

c) rejecting said individual transaction if said verifiable confirmation is not received; and
iv. creating a “data block” of transactions to add to said “database” comprising the steps of:
1. reviewing each individual transaction to confirm each individual transaction has been verified;
2. validating each individual transaction that has a confirmed verification; and
3. grouping each of said individual transaction that has the confirmed verification into a “data block” of transactions;
v. transmitting a second “piece of data” to add said validated “data block” of transactions to said “database”; and 
vi. adding said “data block” of transactions to said “database”. 
Limitations such as:
for transfer of an asset,
to transfer the asset, 
being associated respectively with a plurality of transferring parties and a plurality of receiving parties who are each associated with at least one transaction associated with at least one transactions;
are, at most, statements of intended use which do not affect patent eligibility.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
at least one compute device
a first and second set of machine readable instructions stored on said at least one compute device,
machine readable instructions;

and the steps of: 
managing said “databases”, the at least one computer server configured to be operatively coupled to a plurality of terminals; 
managing verification and validation of said at least one transaction 
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the method claim 25 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; 
Dependent claims 20-24 and 30 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 23, 24 and 30 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the organizing of human activity in the independent claim.
In claims 20-22, in the limitations:
wherein each of said first verified electronic record and said second verified electronic record includes a digitally signed specification relating to said individual transaction, and
said digitally signed specification is associated with assets to be transferred between said plurality of transferring parties and said plurality of receiving parties,
features such as “includes a digitally signed specification” and being “associated with assets to be transferred” are merely a description of data and do not add technology to the apparatus of independent claim 17.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 25 otherwise styled as a method, would be subject to the same analysis.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques de Kadt et al (US Pub. No. 20180096163 A1) in view of Asati et al (US Pub. No. 20180293363 A1).
Regarding claims 17 and 25, Jacques de Kadt et al teaches a cryptographically secured ledger, a distributed database, that comprises multiple linked, or "chained" blocks of data, such as a blockchain [0024]. The blocks may include assets or links/references thereto, transaction information (ownership transfers and the like), descriptive data regarding transactions and/or the assets themselves, schema information related to frameworks for representing the assets (e.g., via asset records), permission information identifying actors and/or entities authorized to access, using the limitations of representative claim 17):
a. at least one compute device – [0069] and [0078]; 
b. a first set of machine readable instructions stored on said at least one compute device, wherein said first set of machine readable instructions when executed manage said electronic blockchain, the at least one compute device configured to be operatively coupled to a plurality of terminals, each one of said plurality of terminals associated respectively with a plurality of transferring parties and a plurality of receiving parties who are each associated with at least one transaction – [0078], [0079], [0083]; 
c. a second set of machine readable instructions stored on said at least one compute device-  [0078], [0079], [0083], and said second set of machine readable instructions when executed manage verification and validation of said at least one transaction and said second set of machine readable instructions, causing said at least one compute device to execute the steps of: 
i. receiving a first electronic data signal containing said at least one transaction to be added to said electronic blockchain – [0060] and [0063];  
ii. parsing said electronic data signal into a plurality of individual transactions – [0024], [0032], [0034], [0051], [0052] and [0080]; 
iii. for each individual transaction from the plurality of individual transactions, verifying integrity of said individual transaction comprising the steps of:  
1. if said individual transaction is for transfer of an asset, then,
a) obtaining by said compute device a first confirmation from a first party to transfer the asset as part of said individual transaction and that said first party agrees with at least one term of said individual transaction, said first party from the plurality of transferring parties – [0014] and [0018];
b) obtaining by said compute device a second confirmation from a second party to receive the asset as part of said individual transaction and that said second – [0014] and [0018]; 
c) creating by said compute device a first verified electronic record for said individual transaction based upon receipt of said first confirmation and said second confirmation – [0024], , [0028], and [0032]; 
d) rejecting by said compute device said individual transaction if said first confirmation and said second confirmation are not received – [0041]; and  
 2. if said individual transaction is for creation of or confirmation of existence of at least part of at least one asset, then, 
a) obtaining by said compute device a verifiable confirmation from at least one party confirming creation or existence of said at least one asset – [0033];  
b) creating a second verified electronic record of said creation or existence of each said at least one asset based upon receipt of said confirmation – [0035], [0038] and [0047]; and
c) rejecting by said compute device said individual transaction if said verifiable confirmation is not received – [0041]; 
Jacques de Kadt does not explicitly disclose creating validation blocks.  Nor does he explicitly disclose:
iv. creating by said compute device a validated block of transactions to add to said electronic blockchain comprising the steps of:
1. reviewing each individual transaction to confirm each individual transaction has been verified;
2. validating each individual transaction that has a confirmed verification; and
3. grouping each of said individual transaction that has the confirmed verification into a validated block of transactions;
validated block of transactions to said electronic blockchain; and 
vi. adding said validated block of transactions to said electronic blockchain. 
However, Asati teaches systems and methods to monitor downloads of software [0010].   He teaches identifying of illegitimate transactions [0011]. He teaches validating transactions and block creation [0027]-[0030].  He teaches validating a group of transactions as a “block” at the same time and adding grouping transactions into a block in the blockchain [0030] and [Fig. 3].  He further teaches communicating (blockchain, transaction) data over a network [0053]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacques de Kadt’s disclosure to include identifying illegitimate transactions and creating blocks of valid transactions as taught by Asati since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 20 and 4, Jacques de Kadt teaches each of said first verified electronic record and said second verified electronic record as including a digitally signed specification relating to said individual transaction – [0014], [0019] and [0026].
Regarding claim 21, Jacques de Kadt teaches said digitally signed specification being associated with of assets to be transferred between said plurality of transferring parties and said plurality of receiving parties – [0019] “parties to sign for the ownership transactions to be accepted”
Regarding claim 6, Jacques de Kadt teaches said individual transaction being a transfer of at least a part of an ownership interest in said asset between parties to said individual transaction – [0019] “parties to sign for the ownership transactions to be accepted”
Regarding claim 10, Jacques de Kadt teaches a record of any amendments to said at least one term of said individual transaction, or a record of any data relating to said amendments being recorded as separate transactions from said individual transaction – [0039] and [0080].
Regarding claim 22, Jacques de Kadt teaches said individual transaction being a transfer of assets between said plurality of transferring parties and said plurality of receiving parties – [0019] “authority to transfer ownership to a different owner”, [0020] and [0024].
Regarding claim 23, Jacques de Kadt teaches said individual transaction being a sale of assets between said plurality of transferring parties and said plurality of receiving parties – [0019] and [0020].
Regarding claim 24 and 9, Jacques de Kadt teaches said first verified electronic record being added to the electronic blockchain – [0014] and [0024].
Regarding claim 27, Jacques de Kadt teaches verifying the integrity of said individual transaction as occurring without intervention of parties not participating in said individual transaction – [0012], [0023] and [0085].
Regarding claims 30 and 31, Jacques de Kadt teaches the verifying the integrity of said individual transaction as not requiring parties other than the first party and the second party to reach consensus to add said validated block of transactions to said electronic blockchain – [0038].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Pennanen:  “SYSTEM AND METHOD FOR EXECUTING FINANCIAL TRANSACTIONS”, (US Pub. No. 20150356555 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692